—In a family offense proceeding pursuant to Family Court Act article 8, Caroline Savine-Rivas appeals from an order of the Family Court, Queens County (Bogacz, J.), dated September 15, 1998, which, after a hearing, found, in effect, that she had committed a family offense within the meaning of Family Court Act § 812 and granted the petitioner an order of protection until September 15, 1999.
*586Ordered that the order is affirmed, without costs or disbursements.
Although the order of protection expired on September 15, 1999, the appeal from the Family Court’s determination that the appellant committed a family offense is not academic in light of the enduring consequences which may potentially flow from such an adjudication (see, Matter of Cutrone v Cutrone, 225 AD2d 767).
The Family Court’s determination that the appellant committed a family offense within the meaning of Family Court Act § 812 was supported by the weight of the evidence.
The appellant’s remaining contentions do not require reversal. Ritter, J. P., Santucci, S. Miller and Goldstein, JJ., concur.